          Case 1:20-cv-00327-JB-SCY Document 28 Filed 04/17/20 Page 1 of 2


                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW MEXICO

                                               Clerk's Minutes
                                   Before the Honorable James O. Browning


CASE NO.           20-CV-327                                 DATE: April 17, 2020

TITLE:        Legacy Church vs Kunkel et al

COURTROOM CLERK: J. Wright                        COURT REPORTER:        J. Bean

COURT IN SESSION: 12:32PM-12:49PM                 TOTAL TIME: 17 MINUTES

TYPE OF PROCEEDING:               MOTION FOR AMICUS

COURT RULING:                GRANTED


ATTORNEYS PRESENT FOR PLAINTIFF(S):               ATTORNEYS PRESENT FOR DEFENDANT(S):
 Jordy Stern                                          Matthew Garcia for Kathyleen Kunkel
                                                      Nicholas Sydow for the State of New Mexico
                                                      Blair Dunn for Amicus Becket Foundation for
                                                      Religious Liberty
                                                      Mark Rienzi for Amicus Becket Foundation for
                                                      Religious Liberty
                                                      William Haun for Amicus Becket Foundation for
                                                      Religious Liberty
                                                      Peter Torstensen for Amicus Becket Foundation
                                                      for Religious Liberty



PROCEEDINGS:

12:32PM       COURT IN SESSION; COUNSEL APPEAR BY PHONE AND ENTER THEIR APPEARANCES

12:32PM       MR. DUNN FOR AMICUS         AND MR. RIENZI FOR AMICUS ARGUES THEIR MOTION;

PLAINTIFF STATES HIS POSITION

12:39PM       MR GARCIA REBUTS AND REQUESTS MOTION BE DENIED

12:39PM       MR SYDOW FOR THE STATE IS OPPOSED DUE TO TIMING

12:41PM       MR. RIENZI REBUTS.

12:43PM       COURT WILL GRANT THE MOTION. COUNSEL IS WELCOME TO RESPOND BUT COURT WILL

The Honorable James O. Browning                   -Page 1-                             Clerk’s Minutes
          Case 1:20-cv-00327-JB-SCY Document 28 Filed 04/17/20 Page 2 of 2


ADHERE TO THE PREVIOUSLY SET DEADLINE FOR THE ISSUANCE OF THE OPINION.

12:49PM       COUNSEL HAVE NOTHING FURTHER; COURT STANDS IN RECESS.




The Honorable James O. Browning     -Page 2-                          Clerk’s Minutes
